Case Ape RT PLAN P| Aetment 5 Filed 02/24/20 Page 1 of 22 PagelD 36

. 1 -
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner) Date ordered

AMeNDeD Complaint With Courts Ordered Corrections  2-4-Ze/3-6-Zo
UNITED STATES DISTRICT COURT
: VED BY
forthe Ton coment INSTITUTION |
District of QuYAL

FEB 20 2020

TACKSOOVANG Division

 

 

 

FL FOR MAILING
) Case No. 26 Qo -Cv—-000%7-HLA- MCR
to be filled in by the Clerk’s Office,
NS A ) (' fi a4 Office)
Plaintiffs) )
(Write the full name of each plaintiff who is filing this complaint. )
If the names of all the plaintiffs cannot fit in the space above, )
please write “see attached” in the space and attach an additional
’ page with the full list of names.) )
-v- )
)
) x
ZO py
ss, 8
) on2 2
) Bo. mH
o —a p
\aloo® ny, CaPhine ) Soa & 7
m . <aZ 1% —
Defendant(s) ) te ro
(Write the full name of each defendant who is being sued. If the ) ats m
names of all the defendants cannot fit in the space above, please oRS ~ oO
o a Fe» eae — |
write “see attached” in the space and attach an additional page an ae
with the full list of names. Do not include addresses here.) z56 ™
525
4oo
we

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 
Case 3:20-cv-00087-BJD-MCR Document 5 Filed 02/24/20 Page 2 of 22 PagelD 37

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
ee
L The Parties to This Complaint

 

 

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed. nN

Name (Re Qoarl Reouta

All other names by which R

you have been known: Wek — SPP\ Cc eine.

ID Number VW- SADSNS

Current Institution Flags do. Stale, Pico

Address BOr Box Bos
Rote d Fu BA0RD
City State Zip Code

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (if iown) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

 

 

Defendant No. 1] ce ce

 

 

 

 

 

 

a Name WA QO )
Job or Title (if known) CAD a Ne
Shield Number LINK AgAINe A -
Employer s Sole Ve<8 aon
Address Yo. Dax Fon

 

‘Kriracad Fu 39633

ivi Citv State Zio Code
Individual capacity  (_] Official capacity
Defendant No. 2

©
Name “Th “Yow\ La

 

 

 

 

 

 

Job or Title (if inown) \% evvsengas
Shield Number Lnkaawiae A
Employer Fiack dg, Shale. Ped Banh
Address PRoBex BAO
Kai Facd _ Ei

City State Ziv Code
| WVindividual capacity [_] Official capacity

a

P .
Case 3:20-cv-00087-BJD-MCR Document 5 Filed 02/24/20 Page 3 of 22 PagelD 38

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

Defendant No. 3

 

 

 

Name VAN (nde Dan

Job or Title (if known) Sec Genny

Shield Number LiNKamniae A.
s

 

Employer i AX, Ao. . Str 2. Rison
Address \A6 Der, Ba
Kaitocd EL 426423

hou City State Zip Code
dividual capacity  (_] Official capacity
Defendant No. 4

Name \wienn

 

 

 

 

 

Job or Title (if known) Dex beac

Shield Number Dokoaovaiane A

Employer Ei ec . Ag Skee \ Ve \aodt

Address Bo. Box AOD
Raiko<cd Fu AZ as

 

City State Zip Code
fedividual capacity (C] Official capacity

O. Basis for Jurisdiction oe ee

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws]. Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

 

A. Are you bringing suit against (check all that apply):
a officials (a Bivens claim)
‘Da State or local officials (a § 1983 claim)
B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by

the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

Each Name DeFendark Violaked PLA EES Kats
UNdes Lye Eland AMendMer bo Moe US,
Cons kuldion «

Cc. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

officials?

Pasa Inf 1t
|

(

Case 3:20-cv-00087-BJD-MCR Document5 Filed 02/24/20 Page 4 of 22 PagelD 39
:

CONTINY ANCE

i
- DefenOnnt NO.S

 

 

 

 

 

 

 

 

 

NP Me BAM RON
Jor 1on Title Cre lewown) SE RUEAN T
SHIELQ Numer UNE NOWNED
EmPLote It Funion spate  PAisen
KOM MESS A1314 Nw 2238" stneeT
PAIFoRD FL 32¢83
Gir STATE ZIP Cane
ewoihidvac CAPAC Tt Cl offic enmcit 7
De KenDaNt NO. (6

N
Jat]
SHE

“

De F

KME

b OY TITLE CLF [cenown
ELQO  wumese ie
MPLAER

KDOMESS

ENDANT NO. FT)

Nik moe

Jo8

SU
EY
Pe

treEcQO NUM Ae
mPLOYE iL
DORESS

 

OR TUTLE (EF lea)

UNIE NO MIN & OD
UNIQNs WNEO
UNIENOWNED
FLOWIOA GATE Pai Con
VBIQ WW. 223"staeET
Laird “FL -320R2
Cir grATE ZIP Cove

 

 

ae

a,

 

 

 

 

Win OMOUAL GAPACITA [1] offical capacity

UWE OWNED
WNIZQLW NE YD
UNIEWDW NED
FLorioh Grate POSH
Bld N.W.LLS" ORT
Cyr FL 37083
“ETT ST Re VIP Code
1 cnDNh oun tract Cleft Capacing

 

 

 

BY
Cage 3:20-cv-00087-BJD-MCR Document 5 Filed 02/24/20 Page 5 of 22 PagelD 40
i

|

Com NuANCE

 

 

 

 

 

 

 

 

 

oT Tomtin,, Geter
— WRYSON SERGEANT oe oe

— WHLLIAM — SER@EANT oe oe

DAM nen Sent mvt _

Sort Doe 1, office® ; a
' Sohn Ooer ke 2 éffi cer - oo -
_._ BPEFENDPMAN TS _
i pot _ _ . oo .
ee
a ee 5S

 

 

 

 

 
Case 3:20-cv-00087-BJD-MCR Document 5 Filed 02/24/20 Page 6 of 22 PagelD 41

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

i.

- ——————E]——onvicted-and-sentenced “federal prisoner”
O

Nek - hes Cae

Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. Ifyou are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of

federal law. Attach additional pages if needed.

FLAW ER Pred Facks Poak Stow Each Name
DeLEADANnKS AckeD rinpes Color 6F LAW? “nese

Facks Sek Fark aq VPage S = gee Bela

 

Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

CL)
O
O

Pretrial detainee
Civilly committed detainee

Immigration detainee

TO Convicted and sentenced state prisoner

Other (explain)

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A.

If the events giving rise to your claim arose outside an institution, describe where and when they arose.

Not - APP \icable

If the events giving rise to your claim arose in an institution, describe where and when they arose.

The rnc Denk ComPLAineD OF OCCU reD AY dhe
Frotida Skake Prison On Dune, 22, Zid xvis Fach Sel

Fox Yn on Fae, 9 Bel aus &

I, Pane A nf 11

 
Case 3:20-cv-00087-BJD-MCR Document 5 Filed 02/24/20 Page 7 of 22 PagelD 42

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Smee ae

 

 

 

C. What date and approximate time did the events giving rise to your claim(s) occur?
Whe saci bent ComPLained oF OCCuUrceD AY Mne
FLoribs Sttke Prison on Wunet,zZ, Zol4 Wis Fach
Sek Factlh an Pade a4 eelaw,
D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?

Was anyone else involved? Who else saw what happened?)

PLAINNEF Pred Facks to S uppocs Wis CLAMS

Kaainst Each NAMeD DeFendDanh:

“Ynese Facks Sek Fortn on VAQES x B-PlTRe Lows.

Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

AS A Result OF Moe ATTACK, PIMMHER SuFbere
EN \sTieS FO WS EVES, HeAD And Back, PLAaatiFPrS Ler} and

 

 

Rife ENE Swollen Bleeding, Two oF PLAINLIFES booth Chi ppet.
PLAINkiFFS Mouth ond Re Chum was BlteDiny PLAINES alsa

tap A LaceR Aion wo Leek And Right Es hese Facks Se}
Forth on Parte FY Beriow:

VI. ‘Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.

If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

DECLARAKION Ayah Derenpants VialabedD PLAIN EE
Rights Compensatory DAMAgcS And Puoilive DAMAges And
Nominal DamMAGes sseumiinmei AGains| Each oF the
DeFennankss Herein, A Trial Q4 Jul om AN fssues So
TABLE Amd AO AppAronal Relies Yris Caourd Deem

susk Proper aNd EQuitaBre ,

 

4

Ninna & af Tt
Case 3:20-cv-00087-BJD-MCR Document 5 Filed 02/24/20 Page 8 of 22 PagelD 43

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

VU. Exhaustion of Administrative Remedies Administrative Procedures
The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]o action shall be brought

with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are

exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

Ves
_] No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

Frowipn Shkeke xi San

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure? _ _

Yes
[] No
(1 Do not know

Cc. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
f cover some or all of your claims?

LC] Yes
[] No

ry honot know

If yes, which claim(s)?

 

4 Pace Kaf 11
Case 3:20-cv-00087-BJD-M Document 5 Filed 02/24/20 Page 9 of 22 PagelD 44
Ac TS

1) PuanhF er Leegory, Beown ‘> An xaMale nn ne

FoR ido DearkMenk Of Carrer} ans | Wino cs Saving
NX (30) Year Peicon Serencess t

2) ON “Sune 22, 82Q0)9 PLanire Beegocy Brown Wars An
ZAMahe AL She FLgp?
in Cell @-132

er Geant WASon ,
Sohn Doe *F4_ Ana

Brown was Serio

DA State Pelaon Waused ALone
on \hol ‘DAY DeFenDanh Correc\o onol

Ser Coan} Wi \WiAM » SerGean| Br
Sohn Woe *2 Reok Bro |

“Sly IW Sucep.

3) Wer te the Basking DekeniDnt Corcec\fonal (eubonan
Oe ‘ Came lo Browns Cell and ned” =m ell Yhe
MN Exteac tion Members bo Beok ‘a to Sleep fe ou

Moke Ne Do Dp .
a Vaver\Nork And Gas lou" Lheutenan:
Tomiin Anon Walked AWaly ne OU Lieutenant

Ron,
WA-AS A Regul

yy on the Above Dare, Letenant rowiin Came Beck to
Browns Cell Licukenanh bomin orDered Brown +o
Sami ond Resrcorints So te Could Be Prater on

(74) Hes Vroyee hy Restriciion, Brown ReFused bo
Compu. Lieusenank “romiin Orcdeced An OFFiCer to
SPray Brown. AS ordecEY, AN OF Files SPraeD Brown

Wi\h Yhe Viree one. Second Bursts of Chemicol AGents Which

Woes Jual\Fied Due ko Brown Bein Disocdech\ or DisoBeying
KN Order Liewbenonk “Tomlin Ond Linknowned oFE'cer

Ynen ywraiked AWAY»
Q
Case 3:20-cv-00087-BJD-MCR Document 5 Filed 02/24/20 Page 10 of 22 PagelD 45

5) Leubenont “Tomlin and unknowned oF Fides Came

FAnck to Browns Celi. ON kwo ocCaAsions AN

OF Filer SPraled Brow Wada Nae Nacee one-SeCond
Bursts oF Chemical AbentS When Brown WAS Nok
Netting. Banking Kickin) DisoBeying AN order oF

OXhex Wide Creating KA DialurBance. DeFenDan) Captine
Weed and Lieutenant Tomlin skosp By Walcing, ne
x Cessive Force AbMnel Brown And pid Nok alerVene.
When rey Vlad an OpPochundy +O De So.

G ,
b) ine Marshal] Came 70 Brovur's Ce\l. Nurse,Marchal|
Ked Brown Ve We Curing BP. Beown RePried (es)

Lieutenant TOM\N Heard Shot. Lieulenont Tomlin and Nurse
Machol Shen vinked Avis

7 Liewkenant Lomlin Came Back ko Browns Celt with Lhe
Ce. extrachion MemMmers ComPriaed oF Ser beanl Watson,
Sec Geant, WLAMS, Serbeant Barron, Jahn Dee and
oso Toe Fg nese Five Cell exicackian MemBers tap
Bor Gea on, Broun SAW! Vook And Became AFRAD.
Lieutenant Tom\in ordered Brown ~<o SuBMit Hand~

Rest cotints Bravery AGcreed %o Do So. Mis WAS CaphuredD
ON Xe Wandlherd Camera AL Yoo FLasi On Stoke Pre
TVDOM 6

Brown Requesi
Ned Mook Nhe Wardiketp Camena -
VRAD Fos Fucker evinente WA AQ Be

B) Lieskennrk omlin ordered Beawin's Cell ror to be
OVen: ante She Cell Door Wos openen,

JO
Case 3:20-cv-00087-BJD-MCR Document 5 Filed 02/24/20 Page 11 of 22 PagelD 46
Brava ManabceD vo Come oo oF We Cel\ Sato Wye

\ LAW, REA. Z hie. Cell CXRACH ON Me
SIAMMed Ag Ane RX cr AT
( ~\ G Ou )

ishing” CVEN AOL BR

MBers Z1Me Dine |y/
3d Commanns ky

oe OWI WIAD Dok Reatal’

ex\ RS Brown LAY OM We ERound the Ce\| ~
RAC on MeMBees Keown

Punele

: Deny Know who
ND) Brown CQ re Face. \ Starke

Boot wir eo CAA ONd Ber Varia a? |!
\ very Sonn’ 6 1s
OSD Boy Wades SAAN Nomis od Capline Wood

So NO And Did Nok Tres lene Wis
eH Wad ag oPVerluniiy Yo Do So, *

7 Keli bibich pin
-£, Z?, 4 . ; a pe
Continuep 40 Watch, FOIL 7 SV) LAfk ie Loop

10) One of +he Cell exteachion MeMBers Pacepd Zeq Shackles
OP Jon. ag L/enArt 7ENIhN OR berep the Cell extynchon
ME - ’ , ey BROOM Back bofo the Cel AS ordlereel

@ cé ACK of] Ae ber fook Brown if A}. Ce
ente lasidte fe an

Ce// aX¢h ACH ON Veber Y
Know Who Started Dupneh,n e Ss Efown (or

: 9 Grown hyn ¢he Fuce kbs
Slomach back apt offer Da off ib BOOY Abie Salone

I
Case 3:20-cv-00087-BJD-MCR Document 5 Filed 02/24/20 Page 12 of 22 PagelD 47
Wy Resisting When Bown WAS Noh Resialing

AX A Leulenary komlin And Caphine Wood Conbtnuen
to Woakth ,

\0) Gne of Me Cet exteachion M | |
On Brousn. eMBecs PLlacen Leg Shackles

Lreutenant Lomi
Members, ¥ TOME Ordered Ye Cery exbRac

7 Mion
seece, to take Brown ac Sako Ynoe Ce\l, AS
ed he Cen extcachon Meme

¢ 0 8

Cen Dey yy a Look Brawn in his

oon mee Side Ye Cet exbrachion MeMBera Broun

R NOW Wiho SackeD Yundining Browy yh Yae EAce
Ds SYomach BAK and

Sh Wh | While
ea y9 SS MY Brown wi
Yo Wah

. and Lavting woot Continuer

Woon Comoe ro WASOY Nw And Captine

(2) Brown Rebainety Wis Conse?
AW Ovex is Gop

MWSNeSS Bag,
NY Pri Oo » , vy) Hap
Ce Ve We Mer? Son FF Ciols Remove Broo oo Ai
N CMOiCa\ Chime (Knownep) Ac, We =. Crom Hi
WRSe Say Qo

WM For A Yost Use -

la
Case 3:20-cv-00087-BJD-MCR Document 5 Filed 02/24/20 Page 13 of 22 PagelD 48

. N b y 6
Wass Permittern to Sl\hower And Given Ciean Boxer. Peg

Office AS Yuen Re ”

ve a 1
) 5 een Cin PPED,PlAinkEES
INQ. PLANER A\SO HAD

\ And Right Eye ARen. ~
RAUSING PIAInti rr ExCrur |

y Brown's
Lieutenant Tomlin old us Yo Bead

WHY Vou Lok Beal (ze Nou TG

Celi and Said
You and hod s

15) Atter Ve WNC pent ‘
HAs SuFFerep
Awacs And Aigo
FURSHBARKS” And

Muse DerenDanks

N Question, Pain Mer Broun

° ; .

Vere EMobenol | Wishress, Dante
SUF Ferg, Ero
NighMares

\S
Case 3:20-cv-00087-BJD-MCR Document 5 Filed 02/24/20 Page 14 of 22 PagelD 49

\L) ata ee BRown Used Ye Vaaon beevance
S\Stem So exttausk Wis ADMInistrat ive RemMenies
BeFore. Futing Whig LAwSuit, +4) Fach PIMaANEE

Coheed +Wo iNForMma\ brievances And For Ma\
mevance AL the =a ®\ubion Level And two

. . b S
For mn Keievonce wilh SeGce baer) OF the Flori
1a

“ Ss Some af Prptaiye
- . Ty LAA | ‘
oo antes Went UnAnswer After Bkown P-L rs he
meYonCes 1N bbe Grievoncte Box we?

17) Every Correc fona| OFF icer zntluding Le Len Oands
Who WorkeD vf Apo FLoVIOn Stafe Pu'son Hap A Dufy

ts ol cf Zr ‘
ec? Zrytapes Life the Flat’ AL
Rehinep " », ~ 7 find fhe ¥

I8) i DeFe nDants CruseD Dlanlionr Zn Juries, Darn
, b
YFFering EMBAcrasoMen\, Wumiakion And Emolional

re wes, LonsdsbuXional

9

4
Case 3:20-cv-00087-BJD-MCR, Document 5 Filed 02/24/20 Page 15 of 22 PagelD 50
Claims

 

Cou NT one ‘ Vi o\ aKion Con otk whi On| Rats

BNBee YQ USC. \AKA AGensk
DeFenDan\ TomuUin

19) UME Keniebes Abe Fatio &S iE Poly Sel
For Shy Vex ANS

2c) DeFendant Yomlin Deli @ecale \nakFerence \o DQ pe Lo
Sate Q or
YW Were Xa Vola on oF Moo c \\ hy \
‘Vo ny us 6\ \o 0 So MenDMent
2 LS, Cong itor “Keo\i@ils Cruel And
ANYSLa| PumehMente

an) Before the Ceil exCerafoy Mell Bers Bent YainfiLE

DeFenDant Foun Sotd to Plain br" xb4 70) dy

Cell EXCe raf ry) MelBbers -o Gopf you 4b sheep (Eo Your

Make Me Oe Vater work ond Gas You,

aay) <. M in a (Bent in SLest/op De fenlant Wal son
Bent You fal % iy Lieotenanf 7amlin zal US te
AP Whf Yu Gof Bont / Xf You Dial
13> The A Bove Lact Supferl AN ZN rence Ayal 2) LenOa 1
Che n

Zot |p Yr,
eck) Lhe Ce/f EXC eR ntyor) MeNibers £2 Act

UN Law
ALY pnd knew fhe Cel AXlernhjgn MemBers

Would Act i
nb ZG Ie!
Daing <. AWE ull/ Atel Foleo /#o Stop them From

I5
Case 3:20-cv-00087-BJD-MCR Document5 Filed 02/24/20 Page 16 of 22 PagelD 51

24) AS Resull oF Yne Weanoful Acks A\\eae> ABover
PlnahEr Su¥KFex< ep BoB«Y nyies Kap Dain ANA

Sur Ger
ME Fering ANd EMBAASSMEent And Husti\iaklon and
EMohi ono) Dalress,

Coun TWo, Violation oF Constitutional Rights under WZ $ USC.
IMSS Abainslh DeFenvAnke Tomlin And Weob

ZS) PiainlPkF RenlleGes the Facts as fr Full Sef Far fh Here bn

ZO) Derenorns tomlin And wed in Fi piling +o latervene ¢n
the CxLeSSiye Force 496A rast fyainti FE Were in Violation
oF the E’GYlY AMenpmenft to fhe 5. Constitution Pot aits
Exlessive Farce Ard Cruel! ano uni/sal Punishment,

ZZ) on 4wo oCCASIons, AM oF Fiter USeO ExLesSive Forle AGAinst
PLaintiFe BY SPraying HM with Chentital Abens Withouf ADY
0. noloGiCal Just: Cah ore DetenDants Zola Anol Wood watches

the e.xlessive Farce AGainst Dipints FF ore O10 Not nterVene

When the! Had an opportunity fo D0 50s

2%) As A Resull OF Yne \nic enoyul AcSS A\\eGed Aeeve Plain FE
SurFereD Bodil\ snyeres And PRA And Sak Fer Rnd
EMBACASSMenk And Wumiliakion AnD EMotionel Distre SS-

Counk Tree . ov Lola OM OF Coneiius anal Rigs unper
UW USC 18G% AGMOS DeFenDAMS, WaAtSon,

WEAAM, BAIRON, Tomlin, WEOd, sho Doe #2.
and Son Doe **z.

IL
Case 3:20-cv-00087-BJD-MCR Document 5 Filed 02/24/20 Page 17 of 22 PagelD 52
24) Br oher RenleGes Ye Fatho AS IF Ful Sek For Wy
Herein,

oy ee
25) DetenDAnts Watson, Willi AM, Bayeen ’ sonn bee *
hn Doe**z olin, fail Weod, Z7 Using ExEessi Ve

f fer Yene 40 Stop the EXCESSIVE Forle

Force of Farhn4 fo 2 “0
AGatnst Onin bter We re fe) Viola tion or fhe E (ghth

4 . é
amendmen! fo fhe US Cons ptution, Froli Bi bs exlessive
Force ane! Crue/ anel Unisua| Qunishrvents

te
3) DeFenDanh Watson, Wihhiam Baykon, Tohn, Doe an
Sohn Doe #2 Usep excessive Force Abainst PeaiahFF
Deren0nnts Zomin and wood vfalcheD fhe exless/ve
Force AbGairst pyaia LE anol O71 No’ ZnterVene
When they Had An oppor tviaitY 40 Do So»

Za As A Result OF Pe Wronbli Acks AllebeD ABove,
Fawirr Supreed Bordiy Layuries And
CMBAC ASS Merk And Wuwaiahion ond EMobonal

Diskeess a

In
Case 3:20-cv-00087-BJD-MCR Document 5 Filed 02/24/20 Page 18 of 22 PagelD 53

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

 

D. Did you file a grievance in the jail, prison, or other c

concerning the facts relating to this complaint?
~

CJ No

orrectional facility where your claim(s) arose

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

[J] Yes
me) Nol-Applicanle
E. If you did file a grievance:

1. Where did you file the grievance?
Puinlire SugMied Gnzvances ak ye Tashi sult on

Leve\ And wri ay SeCrelany oF Pre Fuori pa De Pariment
BF Correc\!

_Noaovyer

 

2. _ What did you claim in your grievance?

 

JOS + Wrese Facks Seb Forth on Page arg iy

 

PLA\ns FE Compt Mined About Whe =nlinent
ReLaking 4a Yas ComPraink nese Facks Set
Forth on Vages AF %-@BITAbove ,

3. What was the result, if any?

YuAink FE on’) ReCalt,

 

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If

not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

Prainier ExHausled Wis ADU\MSER AVE ReMenies
Vshen We. SuBMiplep Brievantes AX ne xmstitution
Level and usith Seerelvey OE bho KLOTi bn
DeYackMenk —& Corrections,

 

1% 8
Case 3:20-cv-00087-BJD-MCR Document 5 Filed 02/24/20 Page 19 of 22 PagelD 54

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

F. If you did not file a grievance:

]. If there are any reasons why you did not file a grievance, state them here:

* Nok- Av CAR *

 

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

H Nol APN CABle

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies.

Nel. APP caBe x

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

 

VII. Previous Lawsuits
The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?
[1] Yes
a
If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.
Noat- kygitaeh
at- AVY CsBe
Case 3:20-cv-00087-BJD-MCR Document5 Filed 02/24/20 Page 20 of 22 PagelD 55

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

Have you filed other lawsuits in state or federal court dealing with the same facts involved in this

 

 

 

 

 

 

 

 

 

 

 

 

 

A.
. action?
C) Yes”
we
B. If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)
1. Parties to the previous lawsuit
Plaintiffs) & Nink-A eps CAR\e
Defendant(s)
2. Court (if federal court, name the district; if state court, name the county and State)
%  Nok- Applcaele y
3. Docket or index number
A
*  Ne- AyY\; Cuelo we
4, Name of Judge gssigned to your case -
cL \ ‘ —_ ne \ pee
Nok AVP Cae sv
5. Approximate date of AY lawsuit |
%* Nol- kori con, %
vi _
6. Is the case still pending?
[1] Yes
me
If no, give the approximate date of disposition. x ~ '
7. What was the result of the case? (For example: Was the case dismissed? Was Judgment entered
in your favor? Was the case appealed?)
¥ Nol -Aoplieagle x
C. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your

imprisonment?

20 —_
Case 3:20-cv-00087-BJD-MCR Document 5 Filed 02/24/20 Page 21 of 22 PagelD 56

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

 

D. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1.

»

>

Parties to the previous lawsuit b |
Plainifs) > Nol - App Carle NZ

Defendant(s)

 

Court (if federal court, name the district; if state court, name the county and State)

 

x Nu = ov Cae
Docket or index number
% Noa -wol (nQo x

Name of Judge assigned to your case

% Not = KPC aele _

 

Approximate date of filing laws it
x Nok - Kol Cre

Ts the-case still pending?

ST Nok KP Cane X

C]No

If no, give the approximate date of disposition

 

 

What was the result of the case? (For example: Was the case dismissed? Was Judgment entered
in your favor? Was the case appealed?)

x Not - hop CAPYo

ol __
Case 3:20-cv-00087-BJD-MCR Document5 Filed 02/24/20 Page 22 of 22 PagelD 57

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

IX. Certification and Closing

Under Federal Rule of Civil Procedure | 1, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discove ; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A, For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.  DeClare. unoer Penalty oF Perjury that the Facts Stated
in tis CompLatat are zrue and Correc} «

Date of signing: aa a-Jo

Signature of Plaintiff GA tL’ Bp por

Printed Name of Plaintiff = GeeGory Bkown/
Prison Identification # We 3975
Prison Address Frogida State Oricon 2.0. Pax Soo
Rai ocd Et 32033

City State Zip Code
B. For Attorneys

Date of signing:

 

Signature of Attorney
Printed Name of Attorney
Bar Number

 

 

 

Name of Law Firm
Address

 

 

 

 

City State Zip Code

Telephone Number
E-mail Address

 

 
